Citation Nr: 0420430	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  00-16 245	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to 
October 1969 and again from July 1971 to May 1984.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by the Milwaukee 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2000, the veteran testified at a Decision 
Review Officer hearing; a transcript of that hearing is of 
record.   In December 2002, the Board undertook additional 
development.  In June 2003 the Board remanded the case to the 
RO for their initial consideration of the additional evidence 
received.  


FINDING OF FACT

Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to service or to any 
noise trauma therein.  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law.  Regulations implementing the VCAA have 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  The Board 
finds that the requirements of the VCAA are met.  

While the claim was initially denied as not well grounded, it 
was later considered (and denied) on the merits.  The veteran 
was provided a copy of the decision denying his claim.  The 
RO provided notification of VCAA provisions in May 2001 and 
August 2003.  The veteran was advised what evidence was 
needed to establish entitlement to the benefit sought, what 
evidence was of record, and of his and VA's responsibilities 
in claims development.  While he was advised to submit 
evidence within 60 days, he was further advised that any 
evidence received within a year would be considered.  In 
fact, everything received to date has been considered.  

Regarding timing of VCAA notice, the notice did not precede 
the rating decision on appeal (that obviously would not have 
been possible, as the decision predated enactment of the 
VCAA).  However, the claim was reviewed/reconsidered 
subsequent to the VCAA notice (including after the 
development the Board arranged).  

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to the claims, 
he was advised to submit any medical evidence that the 
claimed disability was related to service (in essence, that 
was everything pertinent to the claim, as that is the 
critical requirement that must be satisfied).  

Regarding the duty to assist, the record includes Service 
Medical Records (SMR's), and postservice examination reports, 
including as arranged by the Board.  All identified pertinent 
records have been obtained.  The duty to assist requirements 
appear to be substantially met.  The veteran is not 
prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  

II.	Factual Background

A DD214 reveals that the veteran engaged in combat as a 
Marine in Vietnam.  Another DD214 shows that for 12 years he 
was an electrical systems technician with the Air Force.  

The veteran's available SMRs, including the report of his 
separation examination, are negative for complaints or 
diagnosis of tinnitus.  Postservice medical evidence includes 
a treatment report from January 2000, when tinnitus in the 
right ear was diagnosed.  The medical history report noted 
that the veteran began experiencing intermittent tinnitus, in 
the right ear primarily, in 1993.  

On VA audiological evaluation in May 2003, the veteran 
recalled experiencing tinnitus following exposure to 
excessive noise, indicated that the tinnitus had continued 
until it stopped one-year prior the examination, and denied 
current tinnitus.  The examiner noted that there was no 
evidence of a report of tinnitus in the C-file, and that the 
veteran did not have tinnitus at the time of the examination.  

On January 2004 VA audiological evaluation, it was noted that 
the veteran's reports of tinnitus varied with each 
examination.  At the present examination, the veteran 
reported that the tinnitus began four to five years ago 
(hence, the late 90's).  The examiner concluded that given 
the varying accounts of onset and duration the condition the 
veteran was experiencing was likely "normal" tinnitus, a 
non-persistent, "come and go" head noise experienced by 
most individuals from time to time.  The condition was non-
persistent, non-chronic, and non-disabling.  Hence, the 
"veteran's tinnitus is not likely the result of noise 
exposure during service."  

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It appears (though the medical evidence leaves some degree of 
uncertainty as to chronicity) that the veteran currently has 
tinnitus.  The record also establishes (given the veteran's 
military occupational specialties/duties) that he likely 
sustained some degree of noise trauma in service.  Tinnitus 
was not manifested in service, and what must still be 
demonstrated to establish service connection for that 
disability is evidence of a nexus between any current 
tinnitus and service (noise trauma therein).  The etiology of 
a disability/nexus of a disability to service is a medical 
question, and medical expertise (a medical opinion) is 
required to resolve that question.  See Espiritu, supra.  

Here, the only competent (medical) evidence regarding a nexus 
between the veteran's tinnitus and his service/exposure to 
noise trauma in service is in the opinion of the January 2004 
examiner.  (An earlier VA examiner essentially determined 
that the veteran did not have tinnitus.)  As there is no 
competent (medical) evidence to the contrary, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.   




ORDER

Service connection for tinnitus is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



